      Case: 1:18-cv-04013 Document #: 34 Filed: 10/26/18 Page 1 of 1 PageID #:449



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MANUFACTURERS ALLIANCE
INSURANCE COMPANY,

         Plaintiff,
                                                   File No.: 1:18-CV-04013
                v.

ALLERTON CHARTER COACH, INC.,
DENNIS TOEPPEN, AND THE PEOPLE OF
THE STATE OF ILLINOIS EX REL. LISA
MADIGAN, ATTORNEY GENERAL OF THE
STATE OF ILLINOIS,

         Defendants.
                                    NOTICE OF MOTION

TO:     David L. Koury                           Adrian T. Rohrer
        BATES CAREY LLP                          BATES CAREY LLP
        191 North Wacker, Suite 2400             191 North Wacker, Suite 2400
        Chicago, Illinois 60606                  Chicago, Illinois 60606
        dkoury@batescarey.com                    arohrer@batescarey.com

        PLEASE TAKE NOTICE that on November 7, 2018 at 9:30 a.m. or as soon thereafter as
counsel may be heard, we shall appear before the Honorable Judge Matthew F. Kennelly or any other
judge sitting in his stead, usually occupied by him in Room 2103 of the Everett McKinley Dirksen
Building, United States Courthouse, 219 South Dearborn Street, Chicago, Illinois 60604 and shall
then and there present the attached UNCONTESTED MOTION FOR EXTENSION OF TIME
TO ANSWER OR OTHERWISE PLEAD, copies of which are attached hereto and served upon
you.
                                                      /s/ Matthew J. Schueler
                                                      An Attorney for Defendants
Schueler, Dallavo & Casieri
233 South Wacker Drive, Suite 6150,
Chicago, Illinois 60606
(312) 831-1090
mschueler@sdc-atty.com
Attorney No: 6202250
                                    CERTIFICATE OF SERVICE

        The undersigned, Timothy Kelly, a non-attorney, hereby certifies that he served the above
referenced Motion and Notice of Motion by mailing and e-mailing a copy to the above-named
attorneys at the above-stated addresses on or before 5:00 p.m. on from 233 S. Wacker Drive, Suite
6150, Chicago, Illinois, proper postage prepaid on this 26th day of October 2018.

                                                    /s/ Timothy Kelly
                                                    Timothy Kelly
